 

Exhibit 10.10

AWARD NO.: XXX 

OFG BANCORP

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

BETWEEN

OFG BANCORP

AND

JOSÉ RAFAEL FERNÁNDEZ

 

This First Amendment to Employment Agreement (the “Amendment”) is made and
entered into on the 19th day of December, 2018 (the “Effective Date”), by and
between OFG BANCORP, a financial holding company that has its principal office
in San Juan, Puerto Rico (the “Company”), and JOSÉ RAFAEL FERNÁNDEZ (the
“President and CEO” or “Mr. Fernández”).

 

WITNESSETH:

               WHEREAS, Mr. Fernández has been an executive officer of the
Company since June 1991, is presently the Company’s President, Chief Executive
Officer, and Vice Chairman of the Board of Directors, and the retention of his
services for and on behalf of the Company is of material importance to the
preservation and enhancement of the value of the Company's business;

               WHEREAS, the Company and the President and CEO have entered into
an Employment Agreement dated February 28, 2018 (the “Employment Agreement”),
which is now in effect, and wish to enter into this Amendment and intend that
this Amendment shall become effective on the Effective Date, and amend the
Employment Agreement;

               NOW THEREFORE, in consideration of the mutual covenants herein
set forth, the Company and the President and CEO do hereby agree as follows:

1.                Section 3.2 of the Employment Agreement is hereby amended in
its entirety to read as follows:

 

3.2          Bonus.   The Company shall set for the President and CEO an annual
target bonus of seventy-five percent (75%) of his annual base salary as may be
earned by him under the Company’s non-equity incentive bonus plan (the
“Incentive Bonus”).  The bonus shall be due and payable on or before March 31 of
each contract year of this Agreement commencing with the bonus corresponding to
calendar year 2018 due and payable on or before March 31, 2019.

2.                Section 5.2(b) of the Employment Agreement is hereby amended
in its entirety to read as follows:

 

 

--------------------------------------------------------------------------------

 

The Compensation Committee shall consider in each contract year of this
Agreement granting the President and CEO additional incentive compensation under
the Company’s equity-based compensation plan, as approved by the Compensation
Committee, up to an annual amount equal to eighty percent (80%) of his annual
base salary. The incentive compensation grants to the President and CEO shall be
made on or before March 31 of each contract year of this Agreement commencing
with the year 2017. As long as he is in compliance with the requirements of the
Company’s Stock Ownership Policy, with respect to any incentive compensation
award granted to him by the Compensation Committee, the President and CEO shall
have the option of electing to receive the award in deferred cash equivalents.

3.                The Employment Agreement, as amended by this Amendment,
constitutes the entire agreement and understanding between the parties hereto
with respect to the subject matter thereof and hereof and, as of the Effective
Date, supersedes all prior agreements and understandings, whether written or
oral, relating to such subject matter.  For the avoidance of doubt, nothing in
the Employment Agreement or this Amendment limits, expands or otherwise amends
the terms of the Change in Control Compensation Agreement.

 

4.                This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

               IN WITNESS WHEREOF, the parties have duly executed and delivered
this Agreement in San Juan, Puerto Rico, as of the date first above written.

 

PRESIDENT AND CEO

 

 

 

         /s/    José Rafael Fernández                                  

José Rafael Fernández

 

 

OFG BANCORP

 

By:         Compensation Committee of the

               Board of Directors

 

 

 

By:         /s/    Jorge Colón Gerena                                

               Jorge Colón Gerena

               Chairman – Compensation Committee

 

 

 

 

--------------------------------------------------------------------------------